                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAYLER BAYER,                                     Case No. 13-cv-04487-TSH
                                   8                      Plaintiff,
                                                                                           FINAL PRETRIAL ORDER
                                   9             v.

                                  10     NEIMAN MARCUS GROUP, INC.,
                                  11                      Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On April 10, 2019, the Court held a Final Pretrial Conference in this matter. This Order

                                  14   summarizes the Court’s rulings and information about how the trial will be conducted.

                                  15      1. The trial will proceed in Courtroom A as follows: The parties will appear at 8:30 a.m. on

                                  16          Monday, April 29, 2019. The trial will start at 9:00 a.m. The following day trial will

                                  17          resume at 9:00 a.m. Each day there will be a 15-minute break at 11:00 a.m., a 45-minute

                                  18          lunch break at 12:30 p.m., and a 15-minute afternoon break at 2:30 p.m. Trial will

                                  19          conclude at 4:30 p.m. each day. The trial will last no more than two days.

                                  20      2. Each side has 6 hours and 15 minutes to present its case. The hours include opening and

                                  21          closing statements, as well as any rebuttal. Opening statements must be limited to 30

                                  22          minutes per side, and closing arguments must be limited to 45 minutes per side, including

                                  23          rebuttal.

                                  24      3. With respect to objections to evidence and other legal points the Court must decide, any

                                  25          such argument should occur before 9:00 a.m. or after 4:30 p.m. unless it is unavoidable.

                                  26          Objections during the trial should consist of a citation to the Federal Rule(s) of Evidence at

                                  27          issue and the applicable generic description (e.g. “relevance”).

                                  28      4. The parties must rise when making an objection.
                                   1      5. The parties must seek leave to approach witnesses.

                                   2      6. Forty-eight hours in advance, counsel must disclose to the opposing party the witnesses to

                                   3          be called and the exhibit numbers of the documents that counsel plans to use on direct

                                   4          (other than for impeachment). Within 24 hours of such disclosure, counsel shall exchange

                                   5          exhibit numbers to be used in cross of the witnesses (other than for impeachment). The

                                   6          parties will not be allowed to call witnesses or use documents other than those that have

                                   7          been previously disclosed in the Pretrial Conference Statement and in the daily witness

                                   8          lists.

                                   9      7. The parties shall have their exhibits marked and copies in binders. The exhibits, along

                                  10          with exhibit and witness lists, must be delivered to the Clerk’s Office by noon on Friday,

                                  11          April 26, 2019.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: April 10, 2019

                                  15
                                                                                                   THOMAS S. HIXSON
                                  16                                                               United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
